DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
 
Status of Claims
Claim 1 was amended by Applicant in the response filed 3/3/2022.  Claims 1-5 are pending.
All rejections of the Final Rejection mailed 6/14/2022 are withdrawn.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (“High-surface vanadium oxides with large capacities for lithium-ion batteries: from hydrated aerogel to nanocrystalline VO2(B), V6O13 and V2O5”, J. Mater. Chem., (2011), 21, 10999).
Claims 4-5 are objected to.


Response to Arguments
Applicant’s arguments with respect to claim(s) 9/13/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Mores specifically, Li as explained below discloses a composition comprises 100% V2O5 and which has a specific surface area of 61 m2/g.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (“High-surface vanadium oxides with large capacities for lithium-ion batteries: from hydrated aerogel to nanocrystalline VO2(B), V6O13 and V2O5”, J. Mater. Chem., (2011), 21, 10999).
Li discloses a V2O5 which has a surface area of 61 m2/g (see Page 110008, Table 1).
	Regarding the preamble language of a “denitration catalyst”, the claim language is merely a description of intended use.  Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exist, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Here, it is the examiner’s position that the intended use recited in the present claim does not result in a structural difference between the presently claimed invention and the prior art since the prior art structure is capable of performing the intended use.  Therefore, Lao discloses a composition that meets all the claimed structural limitations of Claim 1.
	Regarding Claim 2, the claim language that “the denitration catalyst is used for denitration at 200°C or lower” is a recitation of intended use and does not result in a structural difference between the compositions of Claim 2 and Lao’s composition.
	Regarding Claim 3, Lao is silent with respect to an amount of NH3 desorbed by NH3-TPD.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01(I).  Here, a comparison of Li to Example 11 of the present invention follows:

Li
Example 11
Chemical Composition
100 wt% V2O5
100 wt% V2O5
BET Surface Area
61 m2/g
33.5 m2/g
XRD pattern
Orthorhombic
Orthorhombic
Synthesis process
Sol-gel process
Sol-gel process
Firing temperature
400°C for 1hr in air
300°C for 4 h in air
NH3 desorbed by NH3-TPD
unknown
51.4 mmol/g


	Li therefore discloses a vanadium pentoxide that appears to be identical in chemical composition, crystal structure, and form as Example 11.  Lao further discloses a vanadium pentoxide with BET surface area that is comparable to and greater than Examples 11.  Although, Lao discloses a composition produced by a different method, given the other above facts suggesting that the compositions are identical, an artisan would be reasonably motivated to expect that Lao discloses a vanadium pentoxide powder wherein an amount of NH3 desorbed by NH3-TPD is 10.0 mmol/g or more if not more than 51.4 mmol/g.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Khulbe as applied to Claim 1 and in further view of Craver (US 1,914,557). 
As applied to Claim 1, Khulbe discloses a method for preparing chemically pure V2O5 comprising thermally decomposing ammonium vanadate at a temperature of 300°C where a BET specific surface area of 15 m2/g or more would necessarily follow from the temperature of 300°C.
Craver discloses a method for preparing a vanadium oxide catalyst comprising reacting ammonium metavanadate with oxalic acid to form metallic-organo complexes that when ignited forms a porous mass where the resultant vanadium oxide is of increased catalytic activity (see Page 2, Col 2, Ln 11-29 and Col 2, Ln 10-60).  Craver further discloses a method for forming a molded catalyst comprising igniting a mass of the metallic-organo complexes to form a fine catalyst (see Page 3, Ln 28-34).  Craver further suggests that igniting at lower temperature is usually more active than one ignited at a higher temperature (see Page 3, Ln 61-64).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the chemically pure V2O5 by thermal decomposition of ammonium metavanadate at 300°C as disclosed by Khulbe where the ammonium metavanadate is first reacted with oxalic acid to form a metallic-organo complex (i.e. a chelate compound) as disclosed by Craver to produce a vanadium oxide catalyst is porous with increased catalytic activity.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose a method for preparing a 100% vanadium pentoxide having a BET specific surface area of 57 m2/g or more comprising a step of thermally decomposing a vanadate at a temperature of 300°C to 400°C.  The prior art of record does not disclose a method for preparing a 100% vanadium pentoxide having a BET specific surface area of 57 m2/g or more comprising a step of dissolving a vanadate in a chelate compound, performing drying, and then performing firing.
	The closest prior art Khulbe cited previously discloses a method of producing vanadium pentoxide comprising a step of thermally decomposing a vanadate at a temperature of 300°C.  Khulbe does not disclose or suggest a method producing a vanadium pentoxide that has a BET specific surface area of 57 m2/g or more.  Furthermore, there is no reason to expect that Khulbe which discloses a method that is comparable to Example 1 which has a specific surface area of 16.6 m2/g would necessarily produce a vanadium pentoxide that has a BET specific surface area of 57 m2/g or more.  
	Li which is cited above discloses a method producing vanadium pentoxide with specific surface area of 61 m2/g.  However, Li discloses a method comprising preparing a V2O5·xH2O aerogel by hydrolysis of vanadyl triisopropoxide in a sol-gel process followed by freeze-drying and annealing the aerogel to produce vanadium pentoxide with surface area of 61 m2/g.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        9/28/2022